Order entered February 18, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00048-CV

   IN THE GUARDIANSHIP OF L.M., AN INCAPACITATED PERSON

                   On Appeal from the Probate Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. PR-20-02447-1

                                     ORDER

      Before the Court is appellant’s February 16, 2022 motion for an extension of

time to file her jurisdictional brief as requested by the Court. We GRANT the

motion. We ORDER the jurisdictional brief tendered to this Court by appellant on

February 16 filed as of the date of this order. Appellee shall file any response on

or before February 28, 2022.


                                            /s/    KEN MOLBERG
                                                   JUSTICE